        Case 1:19-cr-00373-PGG Document 259 Filed 02/12/20 Page 1 of 2




                                  February 12, 2020

Via ECF
Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

      Re:    United States v. Avenatti, No. S1 19 Cr. 373 (PGG)
             Letter Regarding Jury Instructions (Dkt. No. 258)

Dear Judge Gardephe:

       Having reviewed the Jury Instructions filed last night (Dkt. No. 258), Mr. Avenatti
renews his requests for instructions previously submitted to the Court (Dkt. No. 219) and,
in addition, notes the following specific objections:
      1. Mr. Avenatti objects to the absence of a willfulness instruction on Counts One
         and Two;

      2. Mr. Avenatti objects to all instructions on duties under California law (Dkt. No.
         258:33-36).

      3. The Court informs the jury at Dkt. No. 258:33 that the government must prove
         beyond a reasonable doubt, as an element of honest services wire fraud, that Mr.
         Avenatti violated one of more duties that he owed Mr. Franklin under California
         law, but then the elements of Count Three at Dkt. No. 258:37-43 do not explicitly
         provide that the jury must unanimously find a violation of a particular duty (nor
         unanimously agree on which one). Therefore, Mr. Avenatti objects on the basis
         that it is not clear whether the jury must unanimously find a violation of a
         particular duty (e.g., loyalty, confidentiality, reasonable communication, scope
         of authority, etc).

      4. Given the Court’s decision to instruct on California law and duties, we object to
         the Court’s decision not to use the broader language of the defense-requested
         instruction (Request No. 37) on Scope of Representation and Allocation of
         Authority (Dkt. No. 219:61).

                                            1
 Case 1:19-cr-00373-PGG Document 259 Filed 02/12/20 Page 2 of 2



5. We object to the Court’s decision to reject the defense-requested language in the
   second paragraph of Request No. 26 (Dkt. No. 219:42), and request that each
   sentence of that paragraph be considered separately. We submit that an
   instruction regarding “puffing” and “posturing” is necessary under the
   circumstances of this case. (Dkt. No. 219:42). We further submit that it needs
   to be made more clear that “[i]t is not wrongful to threaten public disclosure of
   truthful information about another person or corporation, if the person making
   the threat believes he has a plausible claim and the threat has a nexus to that
   claim.” (Dkt. No. 219:42). We submit that this additional sentence should be
   included after the first sentence in the second paragraph of Dkt. No. 258:25 (after
   “receive.” and before “As you know…”).

6. Mr. Avenatti proposes that the Court give the following instruction, preferably,
   after the first full paragraph at 258:26:
       It is not “wrongful” (and therefore not extortion) for an individual [or his
       authorized attorney] to threaten to cause financial and/or reputational
       harm (e.g., through a press conference) if the individual [or his
       authorized attorney] genuinely believes that he has a plausible claim and
       there is a nexus between the threat (to cause financial or reputational
       harm) and the plausible claim.
7. Mr. Avenatti objects to the Court’s inclusion of the words “and pay him millions
   of dollars” in the good faith instruction at Dkt. No. 258:40.

8. Mr. Avenatti objects to the Court’s rejection of the language of the proposed
   defense instructions under “Client Authorization and Hard Bargaining” at Dkt. No.
   219:44-45).


                                     Respectfully,

                                     /s/ Scott A. Srebnick
                                     Scott A. Srebnick
                                     Jose M. Quinon
                                     E. Danya Perry




                                        2
